Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the preliminary amendment filed on 07/13/2021. Claims 101-120 are presently pending. Claims 1-100 have been canceled by the Applicant.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 101-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,951,930. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 101 and 102 of instant Application are directed to the broad functionality of a server in a content delivery network, receiving content, converting (transcoding per claim 102) content, and outputting said content to a client device.

Claim 1 of USPN 10,951,930 is directed to a content delivery network comprising servers, which receive content, transcode content, and provide/ output said content to a client device. The features and processed (additional limitations) performed by said servers are particularly recited.

Accordingly, instant application’s claims 101 and 102 are broader than patent claim 1, therefore, obvious over patent claim 1.

By the same analysis, the instant method claims 112 and 113 are broader than the patent claim 10.

Furthermore, the dependent claims are not distinct and obvious variants of the same invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 101-107, 109, 112-115, 117, and 120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandhok et al., USPGPUB 2006/0023748 (hereinafter “Chandhok”).

Regarding claim 101, Chandhok discloses a server for providing digital video content (Fig. 1, 102) to a video client (106), the server being configured to:
receive digital video content (¶ [40]) from a content delivery network (104, ¶¶ [28], [92]), the digital video content being in a delivery format of the content delivery network (Delivery format as detailed in 110, 112, 114);
convert the digital video content from the delivery format of the content delivery network to provide the digital video content in a playback format of a video client requesting the digital video content (The conversion from 110/112 to 116, 118, 120 as requested/ transmitted to the clients); and
output the digital video content in the playback format for the video client (As rendered by the clients; ¶¶ [28]-[40]).


Regarding claim 102, Chandhok discloses wherein the server being configured to convert the digital video content from the delivery format of the content delivery network to provide the digital video content in a playback format of a video client requesting the digital video content comprises one or more of transcoding (¶¶ [26]). Due to the recitation of one or more, only one of the conditions (one) is needed to meet the claimed limitation.  transrating and transizing the digital video content in the delivery format. To help the Applicant with future amendments, Examiner notes that Mamidwar et al., USPGPUB 2014/0359166 (hereinafter “Mamidwar”) discloses a content delivery network for providing multiple ABR stream using a single transcoder (Fig. 1) where the gateway unit 101 performs transcoding, transrating, and transizing (¶ [11]).

Regarding claim 103, Chandhok discloses wherein the server is configured to convert the digital video content from the delivery format of the content delivery network into a hierarchical secondary format comprising a base layer and an enhancement layer, wherein the base layer is decodable to present the digital video content at a base level of video reproduction quality, and the enhancement layer is decodable with the base layer to present the digital video content at an enhanced level of video reproduction quality which is higher than the base level of reproduction quality (¶¶ [25]-[37]).

Regarding claim 104, Chandhok discloses wherein the enhancement layer comprises a plurality of logical enhancement layers (As shown in Fig. 1, 114/ 110; ¶¶ [33]-[37]).

Regarding claim 105, Chandhok discloses wherein the server is configured to choose a number of enhancement layers or logical enhancement layers depending on the levels of quality required of the hierarchical secondary format (¶¶ [33]-[37]).

Regarding claim 106, Chandhok discloses wherein the server is configured to:
determine, based on a target quality of the digital video content which is to be provided to the video client, which layers to use in order to achieve the target quality (¶¶ [26]-[37]); and
use the determined layers to output the digital video content in the playback format for the video client at the target level of quality (¶¶ [26]-[37]).

Regarding claim 107, Chandhok discloses wherein, in a first mode of operation in which the hierarchical secondary format is decodable by the video client, the server is configured to output the base layer when the base layer is available, and to output the enhancement layer when the enhancement layer is available, so that at least a base level of video reproduction quality is available to present to a user (¶¶ [26]-[37]).

Regarding claim 109, Chandhok discloses wherein the delivery format and the playback format are based on different encoding schemes (¶¶ [50]-[57]), and the server is configured to transcode the digital video content from the delivery format into the playback format.

The method of claims 112-115 and 117 recite similar features as those of the server of claims 101-105 and 109, respectively, effectuating the same, therefore, are rejected by the same analysis.

Regarding claim 120, Chandhok discloses wherein the digital video content is arranged in multi-second or part-second segments (Fig. 1, segments as shown in 114, 108, 116, 118, and 120) in one or both of the delivery format and the playback format.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 108 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok  in view Lai et al., USPGPUB 2011/0299601 (hereinafter “Lai”)

Regarding claims 108 and 116 Chandhok discloses that the server is made aware of the clients capabilities (¶ [77]) and converts the content to match the capabilities of the client device. Chandhok in not explicit that such capabilities extends to the decoder of the client, thereby determining that the at least one layer of the hierarchical secondary format is not decodable by the video client.

However, Lai discloses a content delivery network (Fig. 1) utilizing scalable video streaming (¶¶ [22]-[23], [34]-[35]), where the server is made aware of the decoding capabilities of the client device (Fig. 5, 510; Fig. 6, 610), thereby determining that some layers may not be decodable by the client device, and converting the video layers to match with the decoding capabilities of the client device (¶ [30]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chandhok with Lai’s teachings in order to fully consider the client’s hardware/ software capabilities and deliver the highest quality service possible. 


Claims 110-111, 118, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok in view of Zuckerman et al., USPGPUB 2010/0094968 (hereinafter “Zuckerman”).

Regarding claims 110, and 118, Chandhok is not explicit as to the server transcoding into the playback format is done on-the-fly in response to a request for the digital video content from the video client.

However, Zuckerman discloses a content delivery network (¶ [54]), utilizing base and enhancement layers for transmission of content (¶ [12]) wherein the transcoding into the playback format is done on-the-fly in response to a request for the digital video content from the video client (¶¶ [161], [164]).
 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chandhok with Zuckerman’s teachings in order to provide Just in Time conversion capabilities as required by the network conditions and/ or changes in the client’s environment. 


Regarding claims 111 and 119, Chandhok is not explicit in wherein the server is configured to act as a proxy to direct a request for the digital video content from the video client to the content delivery network.

However, Zuckerman discloses a content delivery network (¶ [54]), utilizing base and enhancement layers for transmission of content (¶ [12]) wherein the server is configured to act as a proxy to direct a request for the digital video content from the video client to the content delivery network (¶ [61]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chandhok with Zuckerman’s teachings in order to provide flexibility in the design of the network and functional assignments of various servers.


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421